DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on October 28, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/28/2020 and has been considered by the examiner.

Drawings
4.	The drawings were received on October 28, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5,001,587) in view of Nguyen (US 2013/0208387). 
 	Regarding claim 1, Clark discloses a surge suppression circuit (Fig. 1, surge suppressor 1A) for a track circuit (Fig. 1, railroad track of rails segments 4, 5, 4A, and 5A, and electrical insulators 10), comprising: 
 	a first surge protection device (Fig. 1, open air gap surge suppressor 11); and 
 	a second surge protection device (Fig. 1, open air gap surge suppressor 12), 
 	wherein the first surge protection device (Fig. 1, open air gap surge suppressor 11) is connected on a first connection line (Fig. 1, circuit of conductors 2 and 6) between a first terminal (Fig. 1, conductor 6) of a railroad signaling electronic equipment (Fig. 1, protected equipment 8) to be protected from a surge and a first terminal (Fig. 1, conductor 2) of a first rail (Fig. 1, rail segments 4 and 4A) of two physical rails (Fig. 1, two rails between a rail of rail segments 4 and 4A and a rail of rail segments 5 and 5A), and
 	wherein the second surge protection device (Fig. 1, open air gap surge suppressor 12) is connected on a second connection (Fig. 1, circuit of conductors 3 and 7) line between a second terminal (Fig. 1, conductor 7) of the railroad signaling electronic equipment (Fig. 1, protected equipment 8) and a second terminal (Fig. 1, conductor 3) of a second rail (Fig. 1, rail segments 5 and 5A) of the two physical rails (Fig. 1, two rails between a rail of rail segments 4 and 4A and a rail of rail segments 5 and 5A), and
 	wherein the first surge protection device (Fig. 1, open air gap surge suppressor 11) and the second surge protection device (Fig. 1, open air gap surge suppressor 12) are connected to an earth ground terminal (Fig. 1, ground conductor 9).
 	Clark fails to disclose where the first surge protection device and the second surge protection device include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively. 
 	However, Nguyen discloses where a first surge protection device (Fig. 1, silicon avalanche diode 110) and a second surge protection device (Fig. 1, silicon avalanche diode 160) include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively (See Summary of the Invention and Figure 1). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including first and second surge protection devices, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 2, Clark discloses a first surge protection device Fig. 1, open air gap surge suppressor 11).  
 	Clark fails to disclose where the first surge protection device is a multilayered device that stacks the first pair of silicon avalanche diodes together to reach a desired trigger level. 
 	However, Nguyen discloses where a first surge protection device (Fig. 1, silicon avalanche diode 110) is a multilayered device that stacks a first pair of silicon avalanche diodes together to reach a desired trigger level (i.e. predetermined threshold) (i.e. The silicon avalanche diode 110 stacks silicon avalanche diodes to for a predetermined threshold. See paragraph [0007] and Figure 1) (i.e. Furthermore, the combination of two diodes in a multilayered device is a well known design possibility. One having ordinary skill in the art would introduce these features, when circumstances make it desirable. Additionally, the skilled person would design or select diodes in a way such that a trigger level, suitable for a particular application, is reached). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including a first surge protection device, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 3, Clark discloses a track circuit (Fig. 1, railroad track of rails segments 4, 5, 4A, and 5A, and electrical insulators 10), a surge protection device (i.e. open air gap) of a first surge protection device (Fig. 1, open air gap surge suppressor 11), a second surge protection device (Fig. 1, open air gap surge suppressor 12), and a surge suppression circuit (Fig. 1, surge suppressor 1A). 
 	Clark fails to disclose wherein any failure of a single diode does not directly affect the track circuit since it triggers a fuse operation within a surge protection device of the first surge protection device and the second surge protection device which opens the surge suppression circuit.
 	However, Nguyen discloses where any failure (i.e. surge event) of a single diode does not directly affect a circuit (Fig. 1, circuit outputting signal on line 102) since it triggers a fuse operation within a surge protection device (Fig. 1, one of diodes within silicon avalanche diode 110) of a first surge protection device (Fig. 1, silicon avalanche diode 110) and a second surge protection device (Fig. 1, silicon avalanche diode 160) which opens a surge suppression circuit (Fig. 1, ATAC filter 100) (i.e. typical operation when a surge event occurs on line 102 of Figure 1. See paragraphs [0021]-[0022] and [0025]-[0026]. Furthermore, the fuse operation in a case of a failure of a surge protection device is a well known measure in the field of surge protection).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including first and second surge protection devices, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 4, Clark discloses a surge suppression circuit (Fig. 1, surge suppressor 1A).
 	Clark fails to disclose wherein voltage/current clamping characteristics and a speed of operation of the surge suppression circuit enable an enhanced level of a primary layer of protection.
 	However, Nguyen discloses wherein voltage/current clamping characteristics and a speed of operation of a surge suppression circuit (Fig. 1, ATAC filter 100) (i.e. ATAC filter 100 quickly diverts current to ground 140. See paragraph [0024]) enable an enhanced level of a primary layer of protection (i.e. improved surge protection) (See Summary of the Invention and paragraphs [0023]-[0024]. Furthermore, silicon avalanche diodes typically involve voltage/current clamping characteristics with a speed of operation in a surge suppression circuit to enable enhanced protection. See paragraphs [0006]-[0007]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including surge suppression circuit, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 5, Clark further discloses wherein the surge suppression circuit (Fig. 1, surge suppressor 1A) substantially eliminates a risk of a failure mode problem (i.e. surges from lighting directly striking a rail of a railroad track) on a track (Fig. 1, railroad track of rails segments 4, 5, 4A, and 5A, and electrical insulators 10) (See Abstract and Summary of the Invention).
 	Regarding claim 6, Clark discloses a line (Fig. 1, circuit of conductors 2 and 6) and a ground (Fig. 1, ground conductor 9).
 	Clark fails to disclose wherein the first pair of silicon avalanche diodes or the second pair of silicon avalanche diodes act in concert to provide a voltage clarnping action which transfers a surge current from a line to an earth ground.
 	However, Nguyen discloses where a first pair of silicon avalanche diodes (Fig. 1, silicon avalanche diode 110) or a second pair of silicon avalanche diodes (Fig. 1, silicon avalanche diode 160) act in concert to provide a voltage clarnping action which transfers a surge current from a line (Fig. 1, line 102) to an earth ground (Fig. 1, ground 140) (i.e. ATAC filter 100 quickly diverts current to ground 140. See paragraphs [0023]-[0024]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including a first and second pair of silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 11, Clark discloses a method of providing a surge suppression in a track circuit (Fig. 1, railroad track of rails segments 4, 5, 4A, and 5A, and electrical insulators 10), the method comprising: 
 	providing a first surge protection device (Fig. 1, open air gap surge suppressor 11); and 
 	providing a second surge protection device (Fig. 1, open air gap surge suppressor 12), 
 	wherein the first surge protection device (Fig. 1, open air gap surge suppressor 11) is connected on a first connection line (Fig. 1, circuit of conductors 2 and 6) between a first terminal (Fig. 1, conductor 6) of a railroad signaling electronic equipment (Fig. 1, protected equipment 8) to be protected from a surge and a first terminal (Fig. 1, conductor 2) of a first rail (Fig. 1, rail segments 4 and 4A) of two physical rails (Fig. 1, two rails between a rail of rail segments 4 and 4A and a rail of rail segments 5 and 5A), and
 	wherein the second surge protection device (Fig. 1, open air gap surge suppressor 12) is connected on a second connection (Fig. 1, circuit of conductors 3 and 7) line between a second terminal (Fig. 1, conductor 7) of the railroad signaling electronic equipment (Fig. 1, protected equipment 8) and a second terminal (Fig. 1, conductor 3) of a second rail (Fig. 1, rail segments 5 and 5A) of the two physical rails (Fig. 1, two rails between a rail of rail segments 4 and 4A and a rail of rail segments 5 and 5A), and
 	wherein the first surge protection device (Fig. 1, open air gap surge suppressor 11) and the second surge protection device (Fig. 1, open air gap surge suppressor 12) are connected to an earth ground terminal (Fig. 1, ground conductor 9).
 	Clark fails to disclose where the first surge protection device and the second surge protection device include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively. 
 	However, Nguyen discloses where a first surge protection device (Fig. 1, silicon avalanche diode 110) and a second surge protection device (Fig. 1, silicon avalanche diode 160) include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively (See Summary of the Invention and Figure 1). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including the steps of providing first and second surge protection devices, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 12, Clark discloses a first surge protection device Fig. 1, open air gap surge suppressor 11).  
 	Clark fails to disclose where the first surge protection device is a multilayered device that stacks the first pair of silicon avalanche diodes together to reach a desired trigger level. 
 	However, Nguyen discloses where a first surge protection device (Fig. 1, silicon avalanche diode 110) is a multilayered device that stacks a first pair of silicon avalanche diodes together to reach a desired trigger level (i.e. predetermined threshold) (i.e. The silicon avalanche diode 110 stacks silicon avalanche diodes to for a predetermined threshold. See paragraph [0007] and Figure 1) (i.e. Furthermore, the combination of two diodes in a multilayered device is a well known design possibility. One having ordinary skill in the art would introduce these features, when circumstances make it desirable. Additionally, the skilled person would design or select diodes in a way such that a trigger level, suitable for a particular application, is reached). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including a first surge protection device, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 13, Clark discloses a track circuit (Fig. 1, railroad track of rails segments 4, 5, 4A, and 5A, and electrical insulators 10), a surge protection device (i.e. open air gap) of a first surge protection device (Fig. 1, open air gap surge suppressor 11), a second surge protection device (Fig. 1, open air gap surge suppressor 12), and a surge suppression circuit (Fig. 1, surge suppressor 1A). 
 	Clark fails to disclose wherein any failure of a single diode does not directly affect the track circuit since it triggers a fuse operation within a surge protection device of the first surge protection device and the second surge protection device which opens the surge suppression circuit.
 	However, Nguyen discloses where any failure (i.e. surge event) of a single diode does not directly affect a circuit (Fig. 1, circuit outputting signal on line 102) since it triggers a fuse operation within a surge protection device (Fig. 1, one of diodes within silicon avalanche diode 110) of a first surge protection device (Fig. 1, silicon avalanche diode 110) and a second surge protection device (Fig. 1, silicon avalanche diode 160) which opens a surge suppression circuit (Fig. 1, ATAC filter 100) (i.e. typical operation when a surge event occurs on line 102 of Figure 1. See paragraphs [0021]-[0022] and [0025]-[0026]. Furthermore, the fuse operation in a case of a failure of a surge protection device is a well known measure in the field of surge protection).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including first and second surge protection devices, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 14, Clark discloses a surge suppression circuit (Fig. 1, surge suppressor 1A).
 	Clark fails to disclose wherein voltage/current clamping characteristics and a speed of operation of the surge suppression circuit enable an enhanced level of a primary layer of protection.
 	However, Nguyen discloses wherein voltage/current clamping characteristics and a speed of operation of a surge suppression circuit (Fig. 1, ATAC filter 100) (i.e. ATAC filter 100 quickly diverts current to ground 140. See paragraph [0024]) enable an enhanced level of a primary layer of protection (i.e. improved surge protection) (See Summary of the Invention and paragraphs [0023]-[0024]. Furthermore, silicon avalanche diodes typically involve voltage/current clamping characteristics with a speed of operation in a surge suppression circuit to enable enhanced protection. See paragraphs [0006]-[0007]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including surge suppression circuit, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 15, Clark further discloses wherein the surge suppression circuit (Fig. 1, surge suppressor 1A) substantially eliminates a risk of a failure mode problem (i.e. surges from lighting directly striking a rail of a railroad track) on a track (Fig. 1, railroad track of rails segments 4, 5, 4A, and 5A, and electrical insulators 10) (See Abstract and Summary of the Invention).
 	Regarding claim 16, Clark discloses a line (Fig. 1, circuit of conductors 2 and 6) and a ground (Fig. 1, ground conductor 9).
 	Clark fails to disclose wherein the first pair of silicon avalanche diodes or the second pair of silicon avalanche diodes act in concert to provide a voltage clarnping action which transfers a surge current from a line to an earth ground.
 	However, Nguyen discloses where a first pair of silicon avalanche diodes (Fig. 1, silicon avalanche diode 110) or a second pair of silicon avalanche diodes (Fig. 1, silicon avalanche diode 160) act in concert to provide a voltage clarnping action which transfers a surge current from a line (Fig. 1, line 102) to an earth ground (Fig. 1, ground 140) (i.e. ATAC filter 100 quickly diverts current to ground 140. See paragraphs [0023]-[0024]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including a first and second pair of silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 


7.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5,001,587) in view of Nguyen (US 2013/0208387) and in further view of Lai et al (US 2013/0321963).
 	Regarding claim 8, Clark discloses where a first surge protection device (Fig. 1, open air gap surge suppressor 11) or a second surge protection device (Fig. 1, open air gap surge suppressor 12) is configured to breakdown at a specific voltage (i.e. about 250 volts) (See column 2, lines 58-59) causing a surge current to conduct to the earth ground (Fig. 1, ground conductor 9). 
 	Clark fails to disclose where the first surge protection device and the second surge protection device include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively and each silicon avalanche diode of the first pair of silicon avalanche diodes or the second pair of silicon avalanche diodes is applied in a reverse bias manner such that a cathode is connected to a line and an anode is connected to an earth ground.
 	Nguyen discloses where a first surge protection device (Fig. 1, silicon avalanche diode 110) and a second surge protection device (Fig. 1, silicon avalanche diode 160) include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively (See Summary of the Invention and Figure 1) causing a surge current to avalanche conduct to ground (Fig. 1, ground 140). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including first and second surge protection devices including silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Lai et al discloses wherein each diode of a first pair of diodes (Fig. 1a, diodes within clamping circuit 186) or a second pair of diodes is applied in a reverse bias manner such that a cathode (Fig. 1a, cathode of diode 186) is connected to a line (Fig. 1a, rail 113) and an anode (Fig. 1a, anode of diode below diode 186) is connected to an earth ground (Fig. 1a, ground 114).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including a pair of diodes in a reverse bias manner, as taught by Lai et al, in order to obtain a circuit capable of quickly suppressing surge voltage and currents for various design purposes. 
 	Regarding claim 9, Clark fails to disclose wherein an avalanche breakdown results in carriers (electrons) being accelerated across a diode junction causing ionization within a silicon crystal lattice of the each silicon avalanche diode.
 	However, Nguyen discloses where an avalanche breakdown results in carriers (electrons) being accelerated across a diode junction causing ionization within a silicon crystal lattice of the each silicon avalanche diode (i.e. typical function of standard silicon avalanche diodes. See paragraphs [0006]-[0007] and Summary of the Invention).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 10, Clark fails to disclose wherein during a surge event an avalanche event is uniform across the diode junction which provides a consistent breakdown voltage regardless of a current level.
 	However, Nguyen discloses where during a surge event an avalanche event is uniform across the diode junction which provides a consistent breakdown voltage regardless of a current level (i.e. typical function of standard silicon avalanche diodes. See paragraphs [0006]-[0007] and [0022]-[0023] and Summary of the Invention).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clark, by including silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 18, Clark discloses where a first surge protection device (Fig. 1, open air gap surge suppressor 11) or a second surge protection device (Fig. 1, open air gap surge suppressor 12) is configured to breakdown at a specific voltage (i.e. about 250 volts) (See column 2, lines 58-59) causing a surge current to conduct to the earth ground (Fig. 1, ground conductor 9). 
 	Clark fails to disclose where the first surge protection device and the second surge protection device include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively and each silicon avalanche diode of the first pair of silicon avalanche diodes or the second pair of silicon avalanche diodes is applied in a reverse bias manner such that a cathode is connected to a line and an anode is connected to an earth ground.
 	Nguyen discloses where a first surge protection device (Fig. 1, silicon avalanche diode 110) and a second surge protection device (Fig. 1, silicon avalanche diode 160) include a first pair of silicon avalanche diodes and a second pair of silicon avalanche diodes respectively (See Summary of the Invention and Figure 1) causing a surge current to avalanche conduct to ground (Fig. 1, ground 140). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including first and second surge protection devices including silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Lai et al discloses wherein each diode of a first pair of diodes (Fig. 1a, diodes within clamping circuit 186) or a second pair of diodes is applied in a reverse bias manner such that a cathode (Fig. 1a, cathode of diode 186) is connected to a line (Fig. 1a, rail 113) and an anode (Fig. 1a, anode of diode below diode 186) is connected to an earth ground (Fig. 1a, ground 114).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including a pair of diodes in a reverse bias manner, as taught by Lai et al, in order to obtain a circuit capable of quickly suppressing surge voltage and currents for various design purposes. 
 	Regarding claim 19, Clark fails to disclose wherein an avalanche breakdown results in carriers (electrons) being accelerated across a diode junction causing ionization within a silicon crystal lattice of the each silicon avalanche diode.
 	However, Nguyen discloses where an avalanche breakdown results in carriers (electrons) being accelerated across a diode junction causing ionization within a silicon crystal lattice of the each silicon avalanche diode (i.e. typical function of standard silicon avalanche diodes. See paragraphs [0006]-[0007] and Summary of the Invention).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 
 	Regarding claim 20, Clark fails to disclose wherein during a surge event an avalanche event is uniform across the diode junction which provides a consistent breakdown voltage regardless of a current level.
 	However, Nguyen discloses where during a surge event an avalanche event is uniform across the diode junction which provides a consistent breakdown voltage regardless of a current level (i.e. typical function of standard silicon avalanche diodes. See paragraphs [0006]-[0007] and [0022]-[0023] and Summary of the Invention).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clark, by including silicon avalanche diodes, as taught by Nguyen, in order to obtain a circuit capable of reducing and filtering surge voltages while providing a lower clamping voltage at a reduced cost. 


Allowable Subject Matter
8.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A surge suppression circuit, 
 	wherein layering of the first pair of silicon avalanche diodes or the second pair of silicon avalanche diodes establishes an actual breakdown voltage such that each layer has an avalanche level of about 25 volts yielding a net breakdown voltage of about 200 volts.  

Regarding claim 17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein layering of the first pair of silicon avalanche diodes or the second pair of silicon avalanche diodes establishes an actual breakdown voltage such that each layer has an avalanche level of about 25 volts yielding a net breakdown voltage of about 200 volts.  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfitzer et al (US 2012/0250205) deals with a surge protective device with controller, de Palma et al (US 8,717,726) deals with a static charge protection device, Capan (US 5,222,010) deals with a railway track circuit surge suppression system, and J.E. Moe (US 3,423,635) deals with a railroad track or line circuit surge protectors.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838